11/1/2020        Case: 1:20-cv-05956 Document      #: Wiley.
                                     Cosley Zoo - Meet 16-8Wiley
                                                             Filed:  11/02/20
                                                                 the coyote       Page
                                                                            has been        1 of| Facebook
                                                                                     living at...  3 PageID #:618
            9+                                              2                   1
                     Cosley Zoo - Meet Wiley. Wiley the coyote has been living at... | Facebook

            Cosley Zoo is        asking for donations.
            November 7, 2019 at 11:11 AM ·

  Meet Wiley.
  Wiley the coyote has been living at Cosley Zoo since 2014. Prior to his arrival at the zoo, Wiley was cared for at a
  licensed wildlife rehabilitation facility, where he was taken as a pup. While at the rehabilitation facility, the staff there
  realized Wiley didn’t have the skills needed to survive in the wild. He was unable to hunt for and catch his own food,
  relying on his human caretakers to provide it for him. Wiley also lacked appropriate social skills needed to assimilate
  to life in the wild. Because he was imprinted, identifying with humans better than he did with other coyotes, he would
  have been unable to establish himself in the complex social structure of a coyote pack. In need of a permanent
  home, Wiley came to Cosley Zoo.
  When Wiley first arrived at Cosley Zoo, he was assigned a team of trainers and they quickly got to work. Through
  daily training sessions and enrichment activities, our staff developed a strong, positive relationship with Wiley. We
  have been able to build trust and confidence with him and Wiley now eagerly participates in our behind-the-scenes
  “Coyote Connections” program, where he serves as an ambassador for his wild counterparts. The dedication of
  Cosley Zoo’s animal care department has led to a successful second chance at life for Wiley. He is easily one of the
  most engaging ambassadors at the zoo today. Wiley has found his forever home at Cosley Zoo where he helps to
  connect people with animals and nature.




    Cosley Zoo                                                                                                 Send Message
    Zoo


             $190 raised                                                                                              Donate
             8 people donated.




                        Like                                       Comment                                Share


            138

  21 Shares


            Write a comment...                                                                                           Post



https://m.facebook.com/story.php?story_fbid=10159512927358973&id=308445153972                                                   1/3
11/1/2020      Case: 1:20-cv-05956 Document      #: Wiley.
                                   Cosley Zoo - Meet 16-8Wiley
                                                           Filed:  11/02/20
                                                               the coyote       Page
                                                                          has been        2 of| Facebook
                                                                                   living at...  3 PageID #:619




            Cheryl Joellenbeck-Soderstrom
            Wiley indeed is such an amazing creature! Thank you for your fine work with him!       3

            12 mos     Like   Reply       More


            Ash Lynn
            I love getting to observe Wiley almost every day! He’s so much fun!     1

            12 mos     Like   Reply       More


            Gretchen Ruffin
            He looks so healthy. Much better than they look in the wild. Thank you all for saving him.    1

            12 mos     Like   Reply       More


            Mary Sheila
            I love Wiley! Happy to support him and Cosley Zoo.                  3

            12 mos     Like   Reply       More

               Cosley Zoo replied · 1 reply


            Jillian Grover
            He is so pretty too




                                      2

            12 mos     Like   Reply       More


            Alex Magdalene
            He has always seemed very at ease around humans, and always comes right up to the fence of his
            enclosure to say hello when I visit!                                                                  1

            12 mos     Like   Reply       More


            Edward Durbin




                                                 2

            12 mos     Like   Reply       More

https://m.facebook.com/story.php?story_fbid=10159512927358973&id=308445153972                                         2/3
11/1/2020      Case: 1:20-cv-05956 Document      #: Wiley.
                                   Cosley Zoo - Meet 16-8Wiley
                                                           Filed:  11/02/20
                                                               the coyote       Page
                                                                          has been        3 of| Facebook
                                                                                   living at...  3 PageID #:620
            Linda Konecny Graziano
            This
            12 mos    Like    Reply    More

  View more comments…




https://m.facebook.com/story.php?story_fbid=10159512927358973&id=308445153972                                     3/3
